Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-27 have been examined in this application. This communication is the first action on the merits. 
Drawings
3.	The drawings filed on 1/26/21 are acceptable for examination proceedings.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 	
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.         Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 21 includes a memory storing instructions, however, the specification does not clearly define what the memory is, or how it is differentiated from the storage mediums which are disclosed in the specification, therefore, the broadest reasonable interpretation of the claim is that the recording medium could include transitory signals, which are non-statutory subject matter. The Examiner further notes that Paragraphs [0140] disclose different types of memory, however, this paragraph also fails to define the memory as a statutory 
5.         Claim 22-27 are rejected under 35 U.S.C. 101 due to their dependency over the claim 21.
Allowable Subject Matter
6.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	None of the prior art alone or in combination disclose the claimed feature of claim 2.
7.	Claims 21-27 are allowed over the prior art once 35 U.S.C 101 rejection is overcome as mentioned above.
The following is a statement of reasons for the indication of allowable subject matter of claim 21:  
	The closest prior art McCready (Pub: 2010/0191361) disclose a system that implements predictive modeling to optimize an industrial process, comprising: at least one processor; and a memory storing instructions that when executed by the at least one processor cause the at least one processor to perform operations comprising: 25performing multivariate analysis of input variables and output variables generated during operation of the industrial process to generate a data model of the operation of the industrial process, the input variables including process variables and the output variables including results from the operation of the industrial process and the data model representing contributions to changes in the output variables by the respective input variables (Refer to Para. [0039]-[0043]).
None of the prior art on record taken either alone or in obvious combination disclose “making predictions of a predetermined number of best next trials for the DoE, and outputting 
8. 	Claims 22-27 are allowed due to their direct/indirect dependency over the claim 21 once 35 U.S.C 101 rejection is overcome.
Claim objection
9.	Claim 20 is missing period (.) at the end of the claimed limitation. Appropriate correction is required.
Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1, 3-8, 16-18, and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by McCready (Pub: 2010/0191361).
12.	Regarding claim 1, McCready discloses: 
A computer-implemented method of implementing predictive modeling, comprising: 5a computer performing multivariate analysis of input variables and output variables generated during operation of an industrial process to generate a data model of the operation of the industrial process (e.g., The physical parameters can be monitored and manipulated to produce a plurality of outputs 125 containing data about the variables (e.g., the physical parameters and/or tool operating conditions) in the processing facility 115. The outputs 125 can be electrical, optical, magnetic, acoustic, or other signals capable of transmitting the data or being transmitted to or within the processor 105. The outputs 125 can include data representative of dependent 
            providing the data model to a predictive algorithm to identify parameter values for input or process variables expected to have a most significant impact on selected output variables during performance of the industrial process, the predictive algorithm outputting the parameter values (e.g., The physical parameters can be monitored and manipulated to produce a plurality of outputs 125 containing data about the variables (e.g., the physical parameters and/or tool operating conditions) in the processing facility 115. The outputs 125 can be electrical, optical, 
and 15providing the parameter values as the input or process variables to the industrial process to optimize the selected output variables (e.g., The controller module specifies manipulated variable data X.sub.MV and communicates the specified values to the processing facility 115 and the data acquisition module 130 via a plurality of outputs 145) (Para. [0041]).
13.	Regarding claim 3, McCready discloses: 
	The method of claim 1, further comprising feeding the parameter values and output variables generated by the industrial process in response to the parameter values as feedback data to the computer and the computer adjusting the data model using the feedback data (e.g., In one aspect, the invention relates to a computer-implemented method for controlling a manufacturing process. The method involves receiving dependent variable data measured during the manufacturing process. The dependent variable data are representative of values of a first set of process parameters observed by one or more sensors. The method involves receiving manipulated variable data measured during the manufacturing process from a plurality of process tools and receiving predicted manipulated variable data. Manipulated variable data are representative of a second set of process parameters (e.g., controllable or controlled process parameters). The method involves determining at least one of a predicted score value, a multivariate statistic, or both, based on at least the received data. The method also involves 
14.	Regarding claim 4, McCready discloses: 
The method of claim 1, further comprising outputting the parameter values to a display as a simulation of an output of the industrial process in response to specified input variables (e.g., The user interface 700 includes a second area 720 identifying a plurality of fields 724 for displaying values associated with the constraints 708, 712, 716, or with a plurality of penalties of the objective function. Each of the values of the plurality of fields 724 can be a default value or a value specified by a user (e.g., via the user interface 700)) (Para. [0090]).
15.	Regarding claim 5, McCready discloses: 
The method of claim 1, further comprising recommending a product having parameter values that optimize for the selected output variables in the industrial process (e.g., The controller module specifies manipulated variable data X.sub.MV and communicates the specified values to the processing facility 115 and the data acquisition module 130 via a plurality of outputs 145. The manipulated variable data can represent setpoint values of particular processing parameters (e.g., temperature, gas flow rate, pressure, processing time, and others) or instructions for particular process tools. The controller module 135 includes a multivariate model 150 and a prediction model 155. The multivariate model 150 is used, in conjunction with other modules of the controller module 135 (e.g., a solver module (not shown)), to determine values of operating parameters or manipulated variables that produce desirables values of dependent variable data (e.g., data within an acceptable knowledge space for the particular manufacturing process)) (Para. [0041]).


	Regarding claim 6, McCready discloses:
	The method of claim 5, wherein recommending the product comprises recommending 5the product that optimizes the selected output variables in the industrial process for at least one of a specified machine, a specified substrate, and a specified application (e.g., The processing facility 115 performs manufacturing or processing operations. For example, in the context of the semiconductor industry, the processing facility performs processing functions on a wafer 120 and outputs a processed wafer 120') (Para. [0038]).
17.	Regarding claim 7, McCready discloses:
The method of claim 1, further comprising identifying products in a portfolio of products that have overlapping parameter values that optimize the same selected output 10variables (e.g., Moreover, observation-level control of continuous and batch processes is provided, and batch-level control of batch processes is provided (e.g., by adapting or configuring parameters of the multivariate model to the particular type of manufacturing process). For observation-level control (e.g., for either continuous or batch processing) and batch-level control (e.g., for batch processing), multivariate methods for estimating future values of dependent variables (and/or manipulated variables) are used to account for past, present, and/or future values of those variables and adapt or adjust the manufacturing process based on the results of predicted future changes) (Para. [0015]).
18.	Regarding claim 8, McCready discloses:
	The method of claim 1, further comprising identifying gaps in a portfolio of products by identifying parameter values that are not represented in the portfolio of products for optimizing the selected output variables (e.g., The method of claim 2, wherein the first set of process 
19.	Regarding claim 16, claim 16 recites a computer-implemented method of implementing predictive modeling that implement the method of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 16.
20.	Regarding claim 17-18, as to claim 17-18, applicant is directed to the citation for claim 7-8, respectively above. 
21.	Regarding claim 20, McCready discloses:
	The method of claim 16, wherein the input variables include process variables of an 15industrial process and the output variables include results from operation of the industrial process, and the data model represents contributions to changes in the output variables by the respective input or process variables, wherein the parameter values are provided as the input or process variables to the industrial process to optimize the selected output variables (Refer to Para. [0039]-[0043]).
Claim Rejections - 35 USC § 103
22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23.	Claim 9-10, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McCready (Pub: 2010/0191361) in view of Lee (US PG Pub: 2010/0114354).
	Regarding claim 9, McCready teaches the method of claim 1 but does not specifically teach wherein the industrial process is a grinding machine operation, the input variables comprising machine settings for a grinding machine and the output variables depend on a type of grinding process and comprise at least one of G-ratio, material removal rate of a grinding wheel, chip thickness, pieces per dressing cycle, and surface finish.
	Lee teaches wherein the industrial process is a grinding machine operation, the input variables comprising machine settings for a grinding machine and the output variables depend on a type of grinding process (e.g., One or more sensors 112-1, . . . , and 112-n (collectively "sensors 112") of the machine tool 102 measure process variables associated with the manufacturing process. More specifically, the sensors 112 measure process variables associated with the machine tool 102 while the machine tool 102 is performing an operation. Process variables that may be measured by the sensors 112 during operation of the machine tool are referred to hereinafter as "measurable process variables." For example, measurable process variables associated with the machine tool 102 may include the grinding power, a reduction in the size of the part 106, etc. The machine control module 104 may control the machine tool 102 based on feedback signals received from the sensors 112. Accordingly, the machine control module 104 may control the rotational speed of the grinding wheel 108 and the infeed rate of the grinding wheel 108 based on the grinding power and the reduction in the size of the part 106) (Para. [0035], Fig. 1) and comprise at least one of G-ratio, material removal rate of a grinding wheel, chip thickness, pieces per dressing cycle, and surface finish (e.g.,  Assuming the G-ratio remains constant over time for a given chip thickness, the G-ratio was obtained from each profile by calculating the ratio between the accumulated metal removal in the amount of 602 mm.sup.3 and the volumetric wheel wear as follows) (Para. [0130], Fig. 21).

25.	Regarding claim 10, the combination of McCready and Lee teaches the method of claim 9, wherein Lee further teaches the machine settings include at least one of grinding wheel speed, roll speed, traverse speed, continuous infeed, end infeed, grinding time, feed rate, shifting, dressing, dressing infeed, infeed, and overlap ratio (e.g., For example, the machine control module 104 may control the actuators 110 to control a rotational speed of the grinding wheel 108, an infeed rate of the grinding wheel 108, etc) (Para. [0033]).
26.	Regarding claim 15, McCready teaches the method of claim 1 but does not specifically teach wherein the industrial process is a grinding operation, further 15comprising recommending a product that optimizes the selected output variables in the industrial process for at least one of a specified machine, a specified substrate, and a specified application of an abrasive belt.
	Lee teaches wherein the industrial process is a grinding operation, further 15comprising recommending a product that optimizes the selected output variables in the industrial process for at least one of a specified machine, a specified substrate, and a specified application of an abrasive belt (e.g., Existing models for the outputs from a grinding process can be converted into static functions of the state and input variables. Appendix A provides the output equations derived for various outputs such as the grinding power, roundness, part-size reduction, surface roughness, and wheel diameter. The output equation of the state-space model can be written as

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of McCready and Lee before him/her, to modify the teachings of McCready to include the teachings of Lee with the motivation to utilize the post-process measurement data to improve the estimation performance of process cycles (Lee: Para. [0004]).
27.	Regarding claim 19, McCready teaches the method of claim 16 but does not specifically teach wherein the input variables comprise characteristics of at 10least one of a grinding machine, a bonded abrasive grinding wheel, an abrasive belt, coated abrasive belts or disks, non-woven abrasives, bristle brushes, robot-mounted abrasive articles, an adhesive, and a safety harness.
	Lee teaches wherein the input variables comprise characteristics of at 10least one of a grinding machine, a bonded abrasive grinding wheel, an abrasive belt, coated abrasive belts or disks, non-woven abrasives, bristle brushes, robot-mounted abrasive articles, an adhesive, and a safety harness (e.g., One or more sensors 112-1, . . . , and 112-n (collectively "sensors 112") of the machine tool 102 measure process variables associated with the manufacturing process. More specifically, the sensors 112 measure process variables associated with the machine tool 102 while the machine tool 102 is performing an operation. Process variables that may be measured .
28.	Claim 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over McCready (Pub: 2010/0191361) in view of Jamison (US PG Pub: 2010/0025988).
29.	Regarding claim 11, McCready teaches the method of claim 1 but does not specifically teach wherein the industrial process is an adhesive selection process, the input variables comprising selection variables for an adhesive or tape and the output variables comprising a selection or recommendation of at least one adhesive or tape.
	Jamison teaches wherein the industrial process is an adhesive selection process, the input variables comprising selection variables for an adhesive or tape and the output variables comprising a selection or recommendation of at least one adhesive or tape (e.g., Those of ordinary skill in the art will appreciate that numerous considerations factor into the selection of a particular adhesive, including the shear strength of the adhesive, the peel strength of the adhesive, the viscosity of the adhesive, the worklife of the adhesive, the cure time of the adhesive, the cost of the adhesive, the chemical reactivity of the adhesive, the material compositions of the structure 12 and the fitting 14, the amount of clearance between the exterior surface 40 of the structure 12 and the interior surface 32 of the body 20, the working temperature 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of McCready and Jamison before him/her, to modify the teachings of McCready to include the teachings of Jamison with the motivation to coupling, joint and method for fixedly and sealingly securing components to one another (Jamison: Para. [0001]).
30.	Regarding claim 12, the combination of McCready and Jamison teaches the method of claim 11, wherein Jamison further teaches the input variables include at least one of adhesive 30physical characteristics, adhesive thermal characteristics, adhesive electrical characteristics, adhesive curing characteristics, adhesive performance characteristics, adhesive durability characteristics, adhesive chemical resistance characteristics, adhesive rheological 41WO 2020/028505PCT/US2019/044364 characteristics, adhesive viscosity, adhesive setting time, adhesive modulus of elasticity, adhesive solvent resistance, adhesive composition, adhesive dispensing characteristics, adhesive use requirements, standardized tests or certifications, environmental parameters, health parameters, safety parameters, carrier characteristics, backing characteristics, liner 5characteristics, and materials to be bonded by the adhesive or tape (e.g., Those of ordinary skill in the art will appreciate that numerous considerations factor into the selection of a particular adhesive, including the shear strength of the adhesive, the peel strength of the adhesive, the viscosity of the adhesive, the worklife of the adhesive, the cure time of the adhesive, the cost of the adhesive, the chemical reactivity of the adhesive, the material compositions of the structure 12 and the fitting 14, the amount of clearance between the exterior surface 40 of the structure 12 and the 
31.	Regarding claim 13, the combination of McCready and Jamison teaches the method of claim 11, wherein Jamison further teaches the output variables include at least one of tensile strength, peel strength value, adhesive name, adhesive structural characteristics, adhesive performance characteristics, quantification of quality of fit, and purchasing information (e.g., Those of ordinary skill in the art will appreciate that numerous considerations factor into the selection of a particular adhesive, including the shear strength of the adhesive, the peel strength of the adhesive, the viscosity of the adhesive, the worklife of the adhesive, the cure time of the adhesive, the cost of the adhesive, the chemical reactivity of the adhesive, the material compositions of the structure 12 and the fitting 14, the amount of clearance between the exterior surface 40 of the structure 12 and the interior surface 32 of the body 20, the working temperature of the assembly, and the amount of vibration (i.e., amplitude and frequency) that is transmitted through the assembly) (Para. [0041]).
32.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McCready (Pub: 2010/0191361) in view of Jamison (US PG Pub: 2010/0025988), and further in view of Toussant (Pub: 2004/0091701).
33.	Regarding claim 14, the combination of McCready and Jamison teaches the method of claim 11 but does not specifically teach wherein the adhesive is a pressure sensitive adhesive with or without additional adhesive or non-adhesive layers.  
	Toussant teaches wherein the adhesive is a pressure sensitive adhesive with or without additional adhesive or non-adhesive layers (e.g., wherein said adhesive is selected from the group consisiting of hot melt adhesives, pressure sensitive adhesives, water based adhesives, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of McCready, Jamison and Toussant before him/her, to modify the combined teachings of McCready, and Jamison to include the teachings of Toussant with the motivation to provide processes and equipment for embossing and applying an adhesive to a sheet of web material (Toussant: Para. [0001]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698. The examiner can normally be reached Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116